DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application Publication No. 2022/0217396 A1), [hereinafter Kang], and further in view of Deng et al., (U.S. Patent Application Publication No. 2022/0264124 A1), [hereinafter Deng].

Regarding claim 1, Kang discloses a method/decoder/non-transitory storage medium of video coding ([0007] an encoding/decoding method for a 360-degree omnidirectional video) at a decoder (Fig. 5 and [0193] implemented by instructions stored in a non-transitory recording medium which may be read and executed by one or more processors), comprising: 
decoding prediction information of a current block in a current picture that is a part of a video bitstream (Fig. 5); 
determining that a first plurality of coding tools is enabled and a second plurality of coding tools ([0010] the in-loop filter constraint flag indicates that the in-loop filtering is constrained) is disabled for the current block based on a syntax element included in the video bitstream, 
the first plurality of coding tools including a deblocking filter coding tool ([0010] deblocking), and 
the second plurality of coding tools including at least one of 
a sample adaptive offset filter (SAO) coding tool ([0010] sample adaptive offset (SAO) filtering, and adaptive loop filtering (ALF)), 
an intra sub-partitioning (ISP) coding tool, and 
a matrix based intra prediction (MIP) coding tool ([0010] In accordance with another aspect of the present disclosure, the method further includes: constraining, for reconstructed samples on the positions of the virtual boundaries, the in-loop filtering including at least one of deblocking filtering, sample adaptive offset (SAO) filtering, and adaptive loop filtering (ALF) when the in-loop filter constraint flag indicates that the in-loop filtering is constrained. [i.e., suggests at least one filter, the deblocking is enabled as an option]); and 
reconstructing the current block based on the first plurality of coding tools being enabled and the second plurality of coding tools being disabled, wherein both a multiple transform set (MTS) coding tool and ([0085] In addition, when the MTS is applied, the inverse transformer 530 determines transform functions or transform matrices to be applied in the horizontal and vertical directions, respectively, using the MTS information (mts_idx) signaled from the video encoding apparatus, and uses the determined transform functions to inversely transform the transform coefficients in the transform block in the horizontal and vertical directions.).  
However, Kang does not explicitly disclose a low frequency non-separable transform (LFNST) coding tool are included ([0900] In some embodiments, the method 1400 further includes the step of applying one or more of a Reduced Secondary Transform (RST), a secondary transform, a rotation transform or a Non-Separable Secondary Transform (NSST).).
Deng suggests a low frequency non-separable transform (LFNST) coding tool are included in one of the first plurality of coding tools and the second plurality of coding tools ([0488] 26. In the filtering process, such as deblocking filter, sample adaptive offset (SAO), adaptive loop filter (ALF), how to select the filters and/or whether to filter samples may be determined by the usage of ALWIP.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the decoder of Kang with the well-known process of RST [i.e., LFNST] suggested by Deng, as it is the part of the method of compressing the data to be transmitted to the decoder and part of the HEVC standard to decrease bandwidth needed for transmission without loss of information for the reconstruction process. The motivation would be to further compress the redundancy between low-frequency primary transform coefficients, which are transform coefficients from the conventional directional intra prediction. See M. Koo, M. Salehifar, J. Lim and S. -H. Kim, "Low Frequency Non-Separable Transform (LFNST)," 2019 Picture Coding Symposium (PCS), 2019, pp. 1-5, doi: 10.1109/PCS48520.2019.8954507.
 Regarding claim 2, Kang, further in view of Deng, [hereinafter Kang-Deng], suggest all the limitations and motivation of claim 1, as discussed above. Kang also suggests wherein an adaptive loop filter (ALF) coding tool is included in one of the first plurality of coding tools and the second plurality of coding tools ([0493] 26. In the filtering process, such as deblocking filter, sample adaptive offset (SAO), adaptive loop filter (ALF), how to select the filters and/or whether to filter samples may be determined by the usage of ALWIP).  

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang-Deng, and further in view of Salehifar et al., (U.S. Patent Application Publication No. 2021/0099710 A1), [hereinafter Salehifar].
Regarding claims 3, 10 and 17, Kang-Deng suggest all the limitations and motivation of claim 1, as discussed above. However, Kang-Deng do not explicitly disclose wherein the syntax element is a sequence parameter set (SPS) flag indicating that video coding for machine (VCM) is enabled for the current block.
Salehifar suggests wherein the syntax element is a sequence parameter set (SPS) flag indicating that video coding for machine (VCM) is enabled for the current block ([0181] the flag may represent whether the CNN-based filtering [i.e., VCM] is performed. If the value of the flag representing whether the unified post filtering is performed is 0, the filtering performed based on the CNN may not be performed for the reconstructed picture).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the decoder of Kang-Deng with the CNN filtering suggested by Salehifar. The motivation would be to change the filtering to better support machine learning because some video coding systems utilize neural networks or other machine learning systems to compress video and/or image data. Salehifar at [0181 and 208].

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang-Deng, and further in view of Bross et al., "Versatile Video Coding (Draft 10)," JVET-T2001-v2, 20th Meeting, by teleconference, 7 – 16 Oct. 2020 (511 pages) (Year: 2020), [hereinafter Bross].
Regarding claims 4, 11 and 18, Kang-Deng suggest all the limitations and motivation of claim 1, as discussed above. However, Kang-Deng do not explicitly disclose wherein the syntax element includes a profile number indicating that the video bitstream conforms to one of a Main 10 VCM profile and a Main 10 VCM still picture profile. 
Bross suggests wherein the syntax element includes a profile number indicating that the video bitstream conforms to one of a Main 10 VCM profile and a Main 10 VCM still picture profile (Conformance of a bitstream to the Main 10 profile is indicated by general_profile_idc being equal to 1; p. 453).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the decoder of Kang-Deng with the well-known Main 10 profile suggested by Bross, as it is the part of the method of compressing the data to be transmitted to the decoder and part of the HEVC standard to decrease bandwidth needed for transmission without loss of information for the reconstruction process. The motivation would be to have common profiles for devices to use to initialize decoders.
Regarding claims 7 and 14, Kang-Deng, further in view of Bross, [hereinafter Kang-Deng-Bross], suggest all the limitations and motivation of claim 4, as discussed above. Bross also suggests wherein a tier number and a level number of a profile which the video bitstream conforms to are less than or equal to a tier number and a level number of a profile which the decoder conforms to, respectively (The bitstream is indicated to conform to a tier that is lower than or equal to the specified tier. – The bitstream is indicated to conform to a level that is not level 15.5 and is lower than or equal to the specified level; p. 453).

Allowable Subject Matter
Claims 5-6, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, either alone or combined, does not disclose “wherein the profile number being a first value indicates that the video bitstream conforms to the Main 10 VCM profile, and 43Oblon Docket No.: 536741US the profile number being a second value indicates that the video bitstream conforms to the Main 10 VCM still picture profile.” While video coding for machines (VCM) and Main 10 profiles were known in the art at the time the invention was effectively filed, the combination of the two to form a Main 10 VCM profile is considered new and patentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Said, 2022/0124376 A1, disclosing [0181] In some examples, the systems and techniques described herein for determining shared (or joint) termination bytes can be used to encode syntax elements for video coding (e.g., syntax elements in an encoded video bitstream), using traditional Standards-based coding and/or using machine learning-based coding. For instance, a joint termination byte can be determined for signaling bits of syntax elements in a bitstream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487